USCA11 Case: 20-11936    Date Filed: 03/23/2021   Page: 1 of 10



                                                         [DO NOT PUBLISH]



             IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 20-11936
                        Non-Argument Calendar
                      ________________________

                        Agency No. A035-307-537



FLOYD RUPERT MURRAY,

                                                                     Petitioner,

                                  versus

U.S. ATTORNEY GENERAL,

                                                                  Respondent.

                      ________________________

                  Petition for Review of a Decision of the
                       Board of Immigration Appeals
                        ________________________

                             (March 23, 2021)

Before WILSON, JORDAN, and GRANT, Circuit Judges.

PER CURIAM:
         USCA11 Case: 20-11936       Date Filed: 03/23/2021   Page: 2 of 10



      Pro se petitioner Floyd Murray is a native and citizen of Trinidad and

Tobago. He seeks review of the Board of Immigration Appeals’ (BIA) final order

dismissing his appeal from an Immigration Judge’s (IJ) decision pretermitting his

application for cancellation of removal. Murray argues that he met his burden of

showing that he was not convicted of an aggravated felony and is therefore eligible

for relief. He also argues that his rights were violated under the Due Process

Clause and the United Nations Convention Against Torture and Other Cruel,

Inhuman, or Degrading Treatment or Punishment (CAT). After careful review, we

conclude, first, that Murray failed to prove that he was not convicted of an

aggravated felony. Second, the record does not support the claim that Murray’s

due process rights were violated. Third, we lack jurisdiction to review Murray’s

CAT claim, as it was not exhausted below. Therefore, we deny the petition in part

and dismiss the petition in part.

                                         I.

      Murray came to the United States as a lawful permanent resident in 1975. In

2018, he pleaded no contest to one count of possession of cocaine (case number

2018-0080) and one count of selling cocaine (case number 2018-0064), in

violation of Fla. Stat. § 893.13(1)(a). A state court sentenced him to 15 months of

incarceration.




                                          2
           USCA11 Case: 20-11936      Date Filed: 03/23/2021    Page: 3 of 10



      In May 2019, the Department of Homeland Security (DHS) served Murray

with a Notice to Appear that charged him with being removable based on his

conviction for an offense relating to a controlled substance, pursuant to the

Immigration and Nationality Act (INA) § 237(a)(2)(B)(i), 8 U.S.C. §

1227(a)(2)(B)(i). Murray had a hearing before an IJ. Choosing to proceed pro se,

he admitted the factual allegations contained in the Notice to Appear.

Accordingly, the IJ found that DHS had met its burden to establish removability

and sustained the charge that Murray was convicted of a controlled substance

offense.

      Next, the IJ inquired whether Murray qualified for any relief or protection

from removal. The IJ noted that a conviction for the sale of cocaine under Fla.

Stat. § 893.13(1)(a) qualifies as an illicit trafficking aggravated felony, which

would bar eligibility for relief. Finding that Murray had failed to carry his burden

of showing that he was not convicted of an aggravated felony, the IJ concluded that

Murray was ineligible for cancellation of removal. The IJ ordered Murray to be

removed from the United States to Trinidad and Tobago.

      Murray appealed to the BIA. In his pro se brief in support, he made two

arguments. First, he argued that he was eligible for cancellation of removal. He

argued that his convictions under Fla. Stat. § 893.13(1)(a) did not qualify as

aggravated felonies under the INA because the record of conviction was


                                           3
         USCA11 Case: 20-11936       Date Filed: 03/23/2021   Page: 4 of 10



ambiguous, and his conviction rested on the least of the acts criminalized by the

Florida statute. Second, Murray argued that his due process rights were violated

during the IJ proceedings.

      The BIA remanded. It found that although the IJ had properly placed the

burden on Murray to show that he was eligible for relief from removal, the IJ had

not given Murray an opportunity to prove that his convictions did not render him

ineligible. After remand, the IJ granted Murray two continuances to allow him to

carry the burden of showing that his state court conviction was not for an

aggravated felony. Murray submitted documents to the IJ, including his no contest

plea to the two charges under Fla. Stat. § 893.13(1)(a).

      On January 29, 2020, the IJ held a final hearing. There, the IJ clarified

Murray’s record of conviction, asking Murray to confirm that his two underlying

Florida convictions were for possession of cocaine and the sale of cocaine. Murray

confirmed that those were his underlying convictions. The IJ then explained to

Murray that he had been given two months to show that he was not convicted of an

aggravated felony, and that he had failed to carry his burden of proof. As a result,

the IJ ordered Murray removed to Trinidad and Tobago and reaffirmed its earlier

decision that Murray was not eligible for cancellation of removal.




                                          4
         USCA11 Case: 20-11936       Date Filed: 03/23/2021    Page: 5 of 10



      Murray again appealed to the BIA, making the same arguments he made on

his first appeal. In May 2020, the BIA affirmed the IJ’s decision without opinion.

Murray responded by timely filing the present petition for review.

                                         II.

      We review only the BIA’s decision, unless the BIA “expressly adopts the

IJ’s opinion, in which case we review the IJ’s decision as well.” Spaho v. U.S.

Att’y Gen., 837 F.3d 1172, 1176 (11th Cir. 2016). We review de novo whether a

conviction qualifies as an aggravated felony. Id.

                                         III.

      In his petition, Murray argues that he is eligible for cancellation of removal

because he is not an aggravated felon. He also raises arguments under the Due

Process Clause and the CAT.

                                         A.

      We begin with Murray’s argument that he is eligible for cancellation of

removal. Cancellation of removal is a discretionary form of relief. After a

removal order has been entered, an individual may ask the United States Attorney

General to cancel that removal. See 8 U.S.C. § 1229b. To be eligible for this

relief, a permanent resident like Murray must show, in part, that he has not been

convicted of an aggravated felony. Id. § 1229b(a)(3). Among the crimes that the

INA defines as aggravated felonies are “illicit trafficking in a controlled substance


                                          5
          USCA11 Case: 20-11936       Date Filed: 03/23/2021    Page: 6 of 10



. . . including a drug trafficking crime.” Donawa v. U.S. Att’y Gen., 735 F.3d

1275, 1280 (11th Cir. 2013).

      To assess whether a state conviction qualifies as an aggravated felony,

courts generally use the categorical approach to determine whether the state

offense is comparable to the offense defined by the INA. Moncrieffe v. Holder,

569 U.S. 184, 190 (2013). Under the categorical approach, courts determine

whether the state statute categorically fits within the generic federal definition of a

corresponding aggravated felony. Id. In these circumstances, a court must

presume that the state conviction rested upon nothing more than the least of the

acts criminalized, and then determine if those criminalized acts are encompassed

by the generic federal offense. Id. at 190–91.

      However, the categorical approach does not apply to statutes that are

deemed “divisible,” meaning the statute “lists a number of alternative elements that

effectively create several different crimes.” Spaho, 837 F.3d at 1177. In the

context of divisible statutes, the modified categorical approach applies. Id. at

1176–77. Under the modified categorical approach, courts may “consult a limited

class of documents, such as indictments and jury instructions, to determine which

alternative formed the basis of the defendant’s prior conviction.” Id. at 1177.

      The Florida statute under which Murray was convicted provides that “a

person may not sell, manufacture, or deliver, or possess with intent to sell,


                                           6
          USCA11 Case: 20-11936       Date Filed: 03/23/2021    Page: 7 of 10



manufacture, or deliver, a controlled substance.” Fla. Stat. § 893.13(1)(a). In

Spaho, we held that § 893.13(1)(a) is divisible, and that the modified categorical

approach applies. 837 F.3d at 1177–79. This is because the alternative elements

set forth in the statute create several different crimes. Id. Some conduct prohibited

by the statute—sale and possession with intent to sell illicit substances—qualifies

as an aggravated felony, while other conduct prohibited by the statute may not

qualify. Id. at 1179.

      The question for the IJ, then, was whether Murray had a conviction under

§ 893.13(1)(a) that was for the sale of an illicit substance or possession with intent

to sell an illicit substance. In resolving this question, the IJ placed the burden on

Murray to show that he was not convicted under a part of the statute that is an

aggravated felony.

      Until quite recently, it was unclear whether an individual convicted of

violating a divisible statute bears the burden of showing that he is eligible for

discretionary relief. See Francisco v. U.S. Att’y Gen., 884 F.3d 1120, 1134 n.37

(11th Cir. 2018). But the Supreme Court has now held that the INA places the

burden squarely on the applicant. Pereida v. Wilkinson, 2021 WL 816351, at *4

(U.S. Mar. 4, 2021). This means that an applicant convicted under a divisible

statute that contains some crimes that qualify as aggravated felonies “must prove

that his actual, historical offense of conviction isn’t among them.” Id. at *6.


                                           7
          USCA11 Case: 20-11936          Date Filed: 03/23/2021       Page: 8 of 10



Where the conviction record is inconclusive, the applicant fails to carry his burden.

Id.

       Based on the conviction documents and plea agreement, Murray did not

prove that he is eligible for cancellation of removal. The judgment for case

number 2018-0064 listed Murray’s charge as “sale of cocaine.” Murray’s plea

agreement also listed the charge as “sale of cocaine.” And none of the other

documents Murray submitted to the IJ shed further light on the nature of this

conviction. So, even if the conviction record were ambiguous, the IJ correctly

concluded that Murray failed to carry the burden of showing that his conviction in

case number 2018-0064 was not for the sale of cocaine—an aggravated felony. As

a result, we deny Murray’s petition in this respect.1

                                              B.

       Finally, we address two additional claims raised in Murray’s petition. First,

Murray argues that his due process rights were violated. Noncitizens are entitled

to due process of law during removal proceedings. Sama v. U.S. Att’y Gen., 887

F.3d 1225, 1234 (11th Cir. 2018). Due process requires notice and an opportunity

to be heard. Id. The BIA must “consider all evidence introduced by the



1
  To the extent Murray also challenges the removal order itself, we lack jurisdiction to review
that claim. The INA limits our jurisdiction, providing that no court shall have jurisdiction to
review a final order of removal against an individual who is removable because he committed an
aggravated felony. 8 U.S.C. § 1252(a)(2)(C). Therefore, based on our analysis above, the INA
bars our review.
                                               8
          USCA11 Case: 20-11936      Date Filed: 03/23/2021    Page: 9 of 10



applicant,” although it need not “address specifically each claim the petitioner

made or each piece of evidence the petitioner presented.” Id. at 1235. Here,

Murray was afforded notice and several opportunities to be heard, in accordance

with due process principles. And there is no indication that the IJ or BIA failed to

consider all evidence before it. Therefore, we deny Murray’s petition to this

extent.

      Second, Murray argues that the IJ erred in denying him relief under the

CAT. However, we lack jurisdiction to review arguments that were not exhausted

before the BIA. Amaya-Artunduaga v. U.S. Att’y Gen., 463 F.3d 1247, 1250 (11th

Cir. 2006) (per curiam). To exhaust a claim, it is not enough that a petitioner

merely identified an issue before the BIA. Jeune v. U.S. Att’y Gen., 810 F.3d 792,

800 (11th Cir. 2016). The petitioner must raise the “core issue” before the BIA

and set out any discrete arguments he relies on in support of that claim, in order to

give the agency a “full opportunity” to consider his claim and compile a record that

will be adequate for future judicial review. Id.

      Murray did not seek CAT relief before the IJ. And although the IJ found

that Murray was not entitled to CAT relief, Murray did not raise that issue before

the BIA. Therefore, that argument is unexhausted and unreviewable. See

Amaya-Artunduaga, 463 F.3d at 1250. As a result, we dismiss Murray’s petition in

this respect.


                                          9
 USCA11 Case: 20-11936   Date Filed: 03/23/2021   Page: 10 of 10



PETITION DENIED IN PART, DISMISSED IN PART.




                             10